Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
a.	In claim 1, line 1, after “A method of forming”, insert --a--.

	Allowable Subject Matter
2.	Claims 1-11 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-11 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of forming a semiconductor device comprising forming the mask layer having a trench in a cross-rectangular shape, forming a first photoresist layer on the mask layer, the first photoresist layer comprising a plurality of first patterns being paralleled extended along a first direction, the first patterns being partially overlapped with the trench, and patterning the target layer through the first photoresist layer and the mask layer, to form a plurality of first target patterns and a plurality of second target patterns, wherein the second target patterns are symmetric with each other and have a relative greater pitch than that of the first target patterns, in combination with the remaining claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hopkins (PN 8,389,383), Kim (US 2012/0043646), Holmes et al. (US 2010/0028801) and Jung (US 2008/0081412) disclose the method of forming a plurality of patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897